Title: James Madison to Martin Van Buren, 10 February 1831
From: Madison, James
To: Van Buren, Martin


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                Feby. 10 -31
                            
                        
                        
                        
                        I recd. lately thro’ the Dept of State a letter from Mr. Randolph our Envoy to Russia. I ask the favor of you
                            to let the enclosed answer pass thro’ the same channel with your kind communications to him. Be pleased to accept, at the
                            same time the renewed assurances of my high esteem with my cordial salutations.
                        
                        
                            
                                J. M
                            
                        
                    